DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
 
Response to Amendment
The Amendment filed 03/14/2022 has been entered.  Claims 11-15 and 17 remain pending in the application.  Claims 1-10 and 16 have been canceled.  Applicant's arguments have overcome the specification objections previously set forth in the Final Rejection mailed 10/18/2021.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.
Claims 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayama et al. (EP 0872296 B1).
Regarding claim 11, Takayama teaches “a self-lubricating sintered sliding member and its producing method” (which reads upon “a method of manufacturing a sliding member having a sliding surface that slides with a mating member, the method comprising”, as recited in the instant claim; paragraph [0008]).  Takayama teaches that “in the self-lubricating sintered sliding member having the first feature of the invention, protrusions are formed from solid lubricant particles on a surface of the sintered contact layer and only the solid lubricant particles constituting the protrusions come in contact with a member relative to which the sliding member slides” (paragraph [0010]).  Takayama teaches that “a copper-family material and solid lubricant particles are mixed into a sintered contact material containing an iron-family material and the sintered contact material mixed with these materials is sintered and contracted, whereby the solid lubricant particles can be projected from the surface of the sintered contact layer to form the protrusions” (which reads upon “firing powder containing solid lubricant powder and a binder, to thereby form a lubricating member”, as recited in the instant claim; paragraph [0029]).  Takayama teaches “forming recesses on a surface of the sintered contact layer, and forming the solid lubricant layer on the surface of the sintered contact layer where the recesses are formed” (which reads upon “a metal powder molded body having a recessed part, and fitting the lubricating member into the recessed part of the metal powder molded body through gap fit”, as recited in the instant claim; paragraph [0031]).  Takayama teaches that “the iron-family sintered material is molded together with the sintered contact layer into a double-layered member and then the double-layered member is sintered” (which reads upon “molding raw material powder containing metal powder as a main component to form a metal powder molded body, and bringing the lubricating member into contact with the metal powder molded body so that a part of the lubricating member appears on a surface to be the sliding surface; and heating the lubricating member and the metal powder molded body at a sintering temperature under a state in which the lubricating member is brought into contact with the metal powder molded body, to thereby form a metal substrate by sintering of the metal powder molded body, and fix the lubricating member onto the metal substrate”, as recited in the instant claim; paragraph [0026]).  Takayama teaches that “the sintered contact material contains a copper-family material in addition to an iron-family material” (paragraph [0020]).  Takayama teaches that “the use of the copper-family material increases the compactness and accordingly contracting amount of the sintered contact layer, so that the solid lubricant particles can project more easily from the sintered contact layer, realizing easy formation of the protrusions or easy formation of the recesses by removing the protrusions” (which reads upon “with a contraction force generated in the metal powder molded body during the sintering”, as recited in the instant claim; paragraph [0020]).  
Regarding claim 14, Takayama teaches the method of claim 11 as stated above.  Takayama teaches that “the overlay 6 was brought into close contact with the sintered contact layer 1 and its thickness was adjusted through coning (sizing), using a punch inserted into the bore of the bushing with an adjusted clearance” (paragraph [0050]).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.
Claims 12-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama et al. (EP 0872296 B1) in view of Schladitz (US 3343953 A).
Regarding claims 12-13 and 17, Takayama teaches “a self-lubricating sintered sliding member and its producing method” (which reads upon “a method of manufacturing a sliding member having a sliding surface that slides with a mating member, the method comprising”, as recited in the instant claim; paragraph [0008]).  Takayama teaches that “where elements other than graphite such as WS2 and MoS2 are used as the solid lubricant, they react with the iron-family and copper-family materials during high-temperature sintering” (paragraph [0063]).  Takayama teaches that “another effective measure is employed in the foregoing embodiments, in which an alloy powder or metal powder of Ti, Al, Ca, Zr or the like [is used for coating the solid lubricant], which is more likely to form a sulfide than WS2 and MoS2, is added” (which reads upon “coated powder formed by coating solid lubricant powder with a metal”, as recited in the instant claim; paragraph [0063]).  Takayama teaches that “the solid lubricant layer may contain a metal powder for reducing the adhesion of the layer relative to iron and/or an organic binder, in addition to the above known solid lubricant(s)” (paragraph [0014]).  Takayama teaches that “the metal powder for reducing the adhesion of the layer relative to iron may be a non-ferrous metal powder which has weak adhesion in relation to iron such as Cu, Zn, Pb, Bi, Sb, W and Mo” (paragraph [0014]; one of ordinary skill in the art would understand that in order for the a non-ferrous metal powder which has weak adhesion in relation to iron such as Cu, Zn, Pb, Bi, Sb, W and Mo to reduce the adhesion relative to iron, it must be between the iron and the solid lubricant, i.e., the lubricant must be coated with the non-ferrous metal powder which has weak adhesion in relation to iron such as Cu, Zn, Pb, Bi, Sb, W and Mo).  Takayama teaches that “the amount of the copper-family material to be added is 10 to 80% by volume” (paragraph [0021]).  Takayama teaches that “the use of the copper-family material … prevents the reaction between graphite serving as the solid lubricant and the iron-family material during sintering so that the precipitation of a brittle phase such as cementite is effectively prevented” (paragraph [0021]).  Takayama teaches that “in the self-lubricating sintered sliding member having the first feature of the invention, protrusions are formed from solid lubricant particles on a surface of the sintered contact layer and only the solid lubricant particles constituting the protrusions come in contact with a member relative to which the sliding member slides” (paragraph [0010]).  Takayama teaches that “a copper-family material and solid lubricant particles are mixed into a sintered contact material containing an iron-family material and the sintered contact material mixed with these materials is sintered and contracted, whereby the solid lubricant particles can be projected from the surface of the sintered contact layer to form the protrusions” (paragraph [0029]).  Takayama teaches that “the iron-family sintered material is molded together with the sintered contact layer into a double-layered member and then the double-layered member is sintered” (which reads upon “molding first powder containing, as a main component, coated powder formed by coating solid lubricant powder with a metal and second powder containing metal powder as a main component so that the first powder appears on a surface to be the sliding surface under a state in which filling regions of the first powder and the second powder are divided, to thereby form a molded body; heating the molded body at a sintering temperature, to thereby form a lubricating member by sintering of the first powder, and form a metal substrate by sintering of the second powder; and diffusing, during the sintering, the metal of the coated powder contained in the first powder into the metal powder of the second powder, to thereby fix the lubricating member onto the metal substrate”, as recited in the instant claim; paragraph [0026]).  Takayama teaches that “the sintered contact material contains a copper-family material in addition to an iron-family material” (paragraph [0020]).  Takayama teaches that “the use of the copper-family material increases the compactness and accordingly contracting amount of the sintered contact layer, so that the solid lubricant particles can project more easily from the sintered contact layer, realizing easy formation of the protrusions or easy formation of the recesses by removing the protrusions” (paragraph [0020]).  Takayama teaches that “the solid lubricant particles include graphite, BN, WS2, MoS2, and CaF2, and one or more lubricants may be selected from these known solid lubricants” (which reads upon “wherein the solid lubricant powder of the coated powder is graphite powder”, as recited in the instant claim; paragraph [0013]).  Takayama teaches that “a copper-family material and solid lubricant particles are mixed into a sintered contact material containing an iron-family material and the sintered contact material mixed with these materials is sintered and contracted, whereby the solid lubricant particles can be projected from the surface of the sintered contact layer to form the protrusions” (which reads upon “wherein the metal powder of the second powder contains copper powder and iron powder as main components, wherein the metal of the coated powder is copper”, as recited in the instant claim; paragraph [0029]).  Takayama teaches that “the sintered contact material contain 2.0 to 20.0 wt% of Ni and 0.5 to 10.0 wt% of one or more elements selected from the group consisting of Ti, Si, Al, Fe, Co, Cr, Zr and Sn” (which reads upon “tin”, as recited in the instant claim; paragraph [0023]; Sn is tin).  Takayama teaches that “the sintered contact layer is preferably joined to the sliding side of the iron-family metal substrate by diffusion bonding” (which reads upon claim 17; paragraph [0026]; diffusion bonding in the context of copper and tin reads on a copper-tin alloy).  
⦁	Takayama is silent regarding subjecting the solid lubricant powder to metal plating.  
⦁	Schladitz is similarly concerned with self-lubricating structures (title).  Schladitz teaches that “to effectively overcome the foregoing drawbacks the present invention proposes to coat the dry lubricants in the form of small particles with metal, and to form the sliding and bearing material by firm interconnection of these coated particles with each other” (column 2, lines 8-22).  Schladitz teaches “a dry lubricant such as metal sulfides, metal oxides, graphite, or the like” (column 1, lines 9-12; lubricant is graphite).  Schladitz teaches that “by means of the coating process of this invention, a connection of the lubricant particles with the metal is obtained which is so adherent that the lubricant can be taken from the depot formed in this manner only in the same amount in which the surrounding metal is abrased by the created friction” (column 2, lines 8-22).  Schladitz teaches that “by deposition of metal on the surface of each lubricant particle metal capsules are formed which firmly enclose the lubricating medium” (column 2, lines 23-34).  Schladitz teaches that “the coating of the lubricant particles with metal can for instance be effected by separation of metal out of the gaseous phase by means of thermal decomposition of metal compounds” (which reads on “plating”; column 2, lines 35-40).  Schladitz teaches that “in order to increase the mechanical strength of the manufactured product, suitable metals such as carbonized iron, always in finest distribution, can be added” (which reads upon “iron powder”, as recited in the instant claim; column 3, lines 44-64).  Schladitz teaches that “materials may be added which are able to hold abrasions, as for instance tin, lead or other soft metals or alloys” (which reads upon “tin”, as recited in the instant claim; column 3, lines 44-64).  Schladitz teaches that “the material proposed by the instant invention can be manufactured … by incorporating the lubricant particles in a frame work, for instance a thin bronze lattice, and by connecting the particles to the frame work by means of metallization as described above” (which reads upon claim 17; column 4, lines 10-21; bronze is a copper-tin alloy).  
⦁	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add coating of the lubricant particles with metal which can be effected by separation of metal out of the gaseous phase by means of thermal decomposition of metal compounds to the graphite of Takayama, as taught by Schladitz to ensure a more even coating than was obtained by mixing alone, in order to obtain a connection of the lubricant particles with the metal which is so adherent that the lubricant can be taken from the depot formed in this manner only in the same amount in which the surrounding metal is abrased by the created friction.  
Regarding claim 15, modified Takayama teaches the method of claim 12 as stated above.  Takayama teaches that “the overlay 6 was brought into close contact with the sintered contact layer 1 and its thickness was adjusted through coning (sizing), using a punch inserted into the bore of the bushing with an adjusted clearance” (paragraph [0050]).  

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive.  Applicant argues that Takayama does not disclose a recessed part formed on the metal substrate (remarks, page 6).  Applicant argues that logically, Takayama then also cannot disclose either fitting the lubricating member (i.e., sintered sliding layer 1) into the recessed part of the metal powder molded body through gap fit or sintering them in this state (remarks, page 6).  This is not found convincing because Takayama teaches “forming recesses on a surface of the sintered contact layer, and forming the solid lubricant layer on the surface of the sintered contact layer where the recesses are formed” (paragraph [0031]).  
Applicant argues that Takayama does not show that a solid lubricant can be coated with non-ferrous metal powders to reduce their adhesion to iron (remarks, page 8).  This is not found convincing because Takayama is not relied upon to show that a solid lubricant can be coated with non-ferrous metal powders to reduce their adhesion to iron.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues that Schladitz does not disclose copper as the metal that coats the solid lubricant particles (remarks, page 8).  This is not found convincing because Schladitz teaches that “the material proposed by the instant invention can be manufactured … by incorporating the lubricant particles in a frame work, for instance a thin bronze lattice, and by connecting the particles to the frame work by means of metallization as described above” (column 4, lines 10-21; bronze is a copper-tin alloy).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA JANSSEN/Primary Examiner, Art Unit 1733